DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5-18, 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A method for manufacturing a dual-structured aircraft engine starting and generating apparatus, the method comprising:
using a three-dimensional printing process, printing a housing including a main machine portion and an exciter portion for receiving at least part of a generator system; and
wherein the step of printing the housing includes printing a cooling jacket portion that is a monolithic part of a sidewall of the housing comprising one or more cooling passages;
wherein the multiple cooling passages include axially-extending cooling first cooling passages and circumferentially-extending second cooling passages that intersect the axially-extending first cooling passages;
wherein the circumferential-extending second cooling passage are continuous around a circumference of the cooling jacket portion such that circumferentially-extending second cooling passage intersects multiple axially-extending first cooling passages.”

The underlined limitations are shown in Fig. 4-Fig. 6, and at least supported in Specification, Paragraphs 36 and 37.  A plurality of second cooling passages are shown in Fig. 4, Part 195, and Fig. 5B, Part 195b as the detail, and a plurality of first cooling passages are shown in Fig. 5A, Part 195 and Fig. 5B, Part 195a as the detail.  Therefore, in the claimed invention, there are a plurality of cooling passages disposed on the housing of the aircraft engine in both axial direction (Fig. 5A) and circumferential direction (Fig. 4), and the circumferential-direction cooling passages and the axial-direction cooling passages would cross to each other to form a network (Fig. 5B).

After reviewing the amended claimed limitations, the Specification, drawings and Remark the examiner considered Taneja (US7687928B2) in view of Van Seventer (US2020/0177054 A1) and Yagyu (US2021/0296966 A1) would fail to teach at least the underlined limitations mentioned above since Van Seventer fails to teach “axially-extending first cooling passages ” and Yagyu fails to teach “wherein the circumferential-extending second cooling passage are continuous around a circumference of the cooling jacket portion such that circumferentially-extending second cooling passage intersects multiple axially-extending first cooling passages” (Yagyu, Fig. 2, the passage fails to show any axially-direction cooling passage).

The examiner further considered Yang (US2021/0211012 A1) teaches cooling passages with cross-sectional area (Yang, Fig. 7, Paragraph 45).  However, the cooling passages in Yang are located on rotor area, and the reference also fails to teach any circumferentially-extending cooling passage and “wherein the circumferential-extending second cooling passage are continuous around a circumference of the cooling jacket portion such that circumferentially-extending second cooling passage intersects multiple axially-extending first cooling passages.”  Therefore, the reference fails to teach all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 13 is allowed based on at least the same reasons of Claim 1.  Claims 2, 5-12, 14-18, 21-24 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747